704 N.W.2d 699 (2005)
474 Mich. 883
Randy PERRY, Plaintiff,
v.
FARM BUREAU INSURANCE COMPANY, Defendant.
Docket No. 126183. COA No. 252208.
Supreme Court of Michigan.
October 14, 2005.
By order of October 28, 2004, the application for leave to appeal was held in abeyance pending the decision in Rory v. Continental Insurance Company (Docket No. 126747). On order of the Court, the opinion having been issued on July 28, 2005, 473 Mich. 457, 703 N.W.2d 23 (2005), the application for leave to appeal the April 9, 2004 order of the Court of Appeals is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Genesee Circuit Court for entry of an order granting summary disposition in favor of defendant, pursuant to the holding in Rory, supra.
CAVANAGH, J., would deny leave to appeal.
WEAVER, J., would grant leave to appeal to reconsider Rory v. Continental Insurance Company, 473 Mich. 457, 703 N.W.2d 23 (2005).
KELLY, J., joins the statement of WEAVER, J.